Citation Nr: 9900494	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  92-52 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois


THE ISSUE

Entitlement to an increased rating for psychophysiological 
musculoskeletal disorder, currently assigned a 70 percent 
evaluation.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from August 1974 to 
September 1975.  This matter originally came before the Board 
of Veterans Appeals (Board) on appeal from an October 1987 
rating decision by the Chicago, Illinois, Regional Office 
(RO), which confirmed a 10 percent rating for a 
psychophysiological musculoskeletal disorder, confirmed a 10 
percent rating for disfiguring laceration scar of the right 
forehead, and denied a total rating based upon individual 
unemployability (the issue of an increased rating for right 
forehead scar was subsequently withdrawn by appellant from 
the appeal).  In a decision rendered November 1, 1989, the 
Board granted an increased rating of 30 percent for the 
psychophysiological musculoskeletal disorder, and denied a 
total rating based upon individual unemployability.  In a 
January 1990 implementing rating decision, the RO assigned a 
30 percent rating for psychophysiological musculoskeletal 
disorder manifested by headaches and back pain, effective 
June 24, 1987.  Thereafter, appellant appealed the Boards 
November 1, 1989, decision to the United States Court of 
Veterans Appeals (Court).  On September 16, 1991, the Court 
rendered a decision, [redacted], vacating the Boards 
November 1, 1989, decision and remanding the case for 
readjudication as set forth in the Courts decision.  

In April 1992 and March 1994, the Board remanded the case to 
the RO for evidentiary development.  By a rating decision in 
September 1994, the RO confirmed the 30 percent rating 
assigned for the psychophysiological musculoskeletal 
disorder, and denied a total rating based upon individual 
unemployability.

By a September 22, 1995 decision, the Board granted an 
increased evaluation of 70 percent for the 
psychophysiological musculoskeletal disorder and a total 
rating based upon individual unemployability.  In a June 30, 
1997, memorandum decision, the Court granted the Appellees 
March 1997 Motion for Partial Vacatur and Remand, 
dismissing the claim for a total rating based upon individual 
unemployability as there is no []case or controversy[] 
since the Board granted the full benefit sought by the 
appellant; vacating that part of the Boards September 22, 
1995, decision insofar as the increased rating for a 
psychophysiological musculoskeletal disorder was concerned; 
and remanding that increased rating issue for readjudication 
as set forth in the Courts decision.  [redacted].  

With respect to another procedural matter, subsequent to the 
Boards September 22, 1995 decision, which granted an 
increased evaluation of 70 percent for the 
psychophysiological musculoskeletal disorder and a total 
rating based upon individual unemployability, appellant 
appealed an October 1995 rating decision, insofar as the RO 
assigned a June 24, 1987 effective date for that increased 
evaluation.  Inasmuch as this effective date issue has not 
yet been administratively processed at the Board, it will be 
separately administratively processed and docketed; his 
representative will be afforded an opportunity to present 
legal argument on it; and it will be dealt with by the Board 
in a separate decision.  See Veterans Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645 
(1994); and Kellar v. Brown, 6 Vet. App. 157, 160 (1994).  


CONTENTIONS OF APPELLANT ON APPEAL

Recent correspondence from appellant states that he wants to 
withdraw the issue listed as on appeal from appellate status.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the appellants 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the claim for entitlement 
to an increased rating for a psychophysiological 
musculoskeletal disorder has been withdrawn by appellant from 
appellate status.  Therefore, this claim is dismissed by the 
Board for lack of jurisdiction.  


FINDINGS OF FACT

1.  By a September 22, 1995 decision, the Board in part 
granted an increased evaluation of 70 percent for a 
psychophysiological musculoskeletal disorder and a total 
rating based upon individual unemployability.  

2.  In a June 30, 1997, memorandum decision, the Court 
vacated that part of the Boards September 22, 1995, decision 
insofar as the increased rating for a psychophysiological 
musculoskeletal disorder was concerned and remanded that 
increased rating issue for readjudication as set forth in the 
Courts decision.  

3.  In October and November 1998 written letters from 
appellant, prior to the promulgation of a final Board 
decision on that increased rating appellate issue, he 
expressly withdrew this issue from appellate status.  


CONCLUSION OF LAW

The Board lacks jurisdiction over the issue of entitlement to 
an increased rating for a psychophysiological musculoskeletal 
disorder, since this issue has been withdrawn by appellant 
from appellate status.  38 U.S.C.A. §§ 7104, 
7105(a),(b),(d)(3)(5) (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 20.101, 20.200, 20.202, 20.204(b),(c) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, the Boards jurisdiction is predicated upon an 
appeal having been filed on an issue or issues in 
controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.101.  
An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.200.  Under 38 U.S.C.A. § 7105, the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing by an 
appellant at any time before the Board promulgates a final 
decision.  38 C.F.R. §§ 20.202, 20.204(b).

In an October 1998 written statement, appellant informed the 
Board that he was canceling his appeal of the Boards 
September 22, 1995, decision.  In response to a November 1998 
Board clarification letter, another letter from appellant was 
received that month, stating that he wanted to withdraw his 
substantive appeal with respect to the issue of an evaluation 
in excess of 70 percent for a psychophysiological 
musculoskeletal disorder.  After reviewing the evidentiary 
record, the Board finds that the appellant, in said written 
statements received by the Board, clearly expressed an 
intention to withdraw this increased rating issue from 
appellate status (i.e., withdraw his Substantive Appeal with 
respect to this issue).  Therefore, the Board lacks 
jurisdiction over this increased rating issue, since it has 
been withdrawn by appellant from appellate status, prior to 
the promulgation of a final Board decision on that issue.  38 
U.S.C.A. §§ 7104, 7105(a),(b),(d)(3)(5); 38 C.F.R. §§ 20.101, 
20.200, 20.202, 20.204(b),(c).


ORDER

Since the appellant has withdrawn from appellate status the 
claim for entitlement to an increased rating for a 
psychophysiological musculoskeletal disorder, this claim is 
dismissed by the Board for lack of jurisdiction.


		
	MICHAEL D. LYON 
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
